Goss, C. J., and Good, J.,
dissenting.
We dissent from the majority opinion for the following reasons: We think it clearly appears that, if defendant’s officer and manager uttered the words, charged as slanderous by plaintiff, they were uttered under a condition which rendered them absolutely privileged. Some one of defendant’s employees had taken the pay envelope of a coemployee. Four employees were interested and under possible suspicion. These persons only were present when the alleged slanderous charge was made. Defendant owed a *188•duty to- these employees to ascertain which ones were innocent and which one guilty. The evidence and circumstances before defendant’s manager were sufficient to reasonably warrant him in believing that plaintiff was the guilty person. Acting upon this information, he performed a duty which defendant owed to the other employees — to exonerate them from any suspicion. There is no evidence that would justify an inference or finding that defendant’s manager acted with express malice.
We think the fifth paragraph of the court’s instructions was prejudicially erroneous. It is in part as follows: “The burden of proof is upon the plaintiff to satisfy you by a preponderance of the evidence of the speaking of the words, or some of them, by an officer of the defendant, charged in the petition as slanderous, and if you find from the testimony that such slanderous words, or some of them, were spoken by the officer of the defendant, you will next inquire whether or not they were spoken under such circumstances as rendered them privileged.” (Italics ours.)
Of the five or six persons who were present, including plaintiff and defendant’s manager, only one testified that plaintiff was called a thief, or words of like import. All the others testified that the word “thief,” or any word of that import, was not used. Under the' instruction given, if the jury found that some of the words, even though they were not slanderous, were used, it would permit them to return a verdict for the plaintiff.
Because the communication was privileged and there was no proof of express malice, and because of the error in the instruction, the judgment should be reversed.